Order entered April 5, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00868-CR

                      JUAN GABRIEL SOSA, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 5
                           Dallas County, Texas
                   Trial Court Cause No. F-1612055-L

                                    ORDER

      Appellant’s motions for extension of time to file a motion for rehearing and

a motion for en banc reconsideration are GRANTED and appellant’s deadline for

filing a motion for rehearing and a motion for reconsideration en banc is extended

to May 6, 2021.


                                            /s/   DENNISE GARCIA
                                                  JUSTICE